                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                     GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                         )
                                                     )
                                                     )                    2:19-CR-96
                  Plaintiff,                         )
                                                     )
                                                     )
   WILLIAM ROGER WOODIE, et al.,                     )
                                                     )
                  Defendants.                        )
                                                     )

                                               ORDER

         Defendants have filed several Motions to Continue in this case [Docs. 272-274 and 277-

  278]. Defendants’ counsel aver that because of the current limitations imposed by detention

  facilities on visitation and phone calls due to the COVID-19 pandemic, additional time is needed

  to determine whether pretrial motions should be filed, explore possible resolution of the case, and

  to prepare for trial. They further aver that discovery is voluminous and additional time is needed

  to review discovery with Defendants. The United States did not oppose the motion. Defendant

  McCoy’s counsel objected to the motion to continue. Counsel for Defendants Hall and

  Blankenship made no objections to the motion, but also did not join in the motion to continue

  because they had been unable to obtain a response from their clients on whether their clients wished

  for the matter to be continued.

         Without Defendants being accessible for communication, it is impossible for them and

  their counsel to determine what motions may need to be filed and to prepare for trial; therefore,

  Defendants have shown good cause to grant the relief requested in the Motion to Continue. The

  Court held a teleconference on this motion on April 15, 2020. The Court finds that, based upon the




Case 2:19-cr-00096-JRG-CRW Document 282 Filed 04/15/20 Page 1 of 2 PageID #: 400
  foregoing, as well as this case having extensive discovery and involving multiple defendants, the

  Motions to Continue are well supported and are GRANTED.

         The Court sets the following deadlines for this matter:

                                    New Scheduling Dates
    Trial Date                                            August 11, 2020, at 9:00 a.m.
                                                       U.S. District Judge J. Ronnie Greer
    Estimated length of trial                                         5 days

    Defendant’s Pretrial Motions Due:                                June 19, 2020

    Government’s Responses Due:                                       July 3, 2020

    Plea Deadline                                                    July 28, 2020

    Requests for Special Jury Instructions                         5 days before trial



         For the reasons stated above, all time between the filing of this order and the new trial date

  identified above is hereby declared “excludable time” under the Speedy Trial Act. The ends of

  justice served by the granting of this continuance outweigh the best interests of the public and

  Defendants in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

         If any Defendant and the United States enter into plea negotiations which prove successful,

  a fully-executed plea agreement shall be filed on or before the plea deadline identified above with

  an exact copy simultaneously furnished to the chambers of the district judge. All provisions in the

  Order on Discovery and Scheduling not explicitly amended by this order shall remain in effect.

         SO ORDERED:

                                                s/ Cynthia Richardson Wyrick
                                                United States Magistrate Judge




Case 2:19-cr-00096-JRG-CRW Document 282 Filed 04/15/20 Page 2 of 2 PageID #: 401
